Citation Nr: 1646903	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  13-10 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for refractive error.  

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to January 9, 2013, and in excess of 50 percent from the date.

3.  Entitlement to an increased rating for residuals of status post debridement of hypertrophic synovium of the right knee, currently rated as 10 percent disabling.

4.  Entitlement to a compensable rating for bilateral hearing loss.  

5.  Entitlement to service connection for a left knee disability to include as secondary to service-connected right knee disability.  

6.  Entitlement to service connection for bilateral elbow disability.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to August 2006.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2009 and February 2013 decisions of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2016, the Veteran testified before the undersigned at a Board hearing via video conference from the RO.  

The issues of entitlement to an increased rating for residuals of status post debridement of hypertrophic synovium of the right knee; entitlement to a compensable rating for bilateral hearing loss; entitlement to service connection for a left knee disability to include as secondary to service-connected right knee disabling; and entitlement to service connection for bilateral elbow disability, are  addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

On July 27, 2016, prior to the promulgation of a decision in the appeal and at the time of his Board hearing, the Board received notification from the Veteran that a withdrawal of the appeal as to the issues of service connection for refractive error of the eyes and for a rating in excess of 30 percent for PTSD prior to January 9, 2013, and in excess of 50 percent from the date, is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran as to the issues of service connection for refractive error of the eyes and for a rating in excess of 30 percent for PTSD prior to January 9, 2013, and in excess of 50 percent from the date, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

The Veteran has withdrawn his appeal as to the issues of service connection for refractive error of the eyes and for a rating in excess of 30 percent for PTSD prior to January 9, 2013, and in excess of 50 percent from the date.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed as to those issues.



ORDER

The appeal as to the issue of service connection for refractive error of the eyes is dismissed.

The appeal as to the issue of entitlement to a rating in excess of 30 percent for PTSD prior to January 9, 2013, and in excess of 50 percent from the date, is dismissed.

REMAND

The Veteran testified that he has received treatment at the Dublin and Macon VA facilities.  As such, these records should be obtained.  

With regard to the issues of higher ratings for bilateral hearing loss and the right knee disability, the Veteran testified that both disabilities have worsened, noting that the Veteran currently has instability of the knee and additional problems understanding speech.  As the Veteran has asserted that his service-connected disabilities have worsened since his last examinations, he should be afforded new examinations in compliance with VA's duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

With regard to the issue of service connection for a left knee disability, the January 2013 VA examiner indicated that the left knee disability was not due to the right knee disability, but provided no opinion on aggravation.  Thus, a medical addendum is needed.  The Veteran additionally testified that he had a conversation with his private physician, Dr. Kinnebrew, regarding the relationship between his service-connected right knee disability and his left knee disability which he asserts developed or is aggravated by his favoring of the right leg.  The Veteran indicated that he has not been treated by this physician in a number of years.  There is no documentation of this conversation, but there are very few records from this physician.  The Veteran should be notified that he may submit a statement from this physician.  The RO should also ensure that all of the private records have been obtained since very few are in the record.  

As for the elbows, VA service treatment records dated in May 2005 documented complaints of elbow pain.  On examination in January 2013, the examiner noted the inservice complaints of elbow pain, but indicated that there was no evidence of injury or repetitive use while in service and no treatment, so the examiner opined that the current elbow disability was not related to service.  However, the Veteran reported repetitive inservice activity to the examiner.  There is lay evidence of continued elbow problems after service.  The Board further notes that if the current disability, chronic lateral epicondylitis, was initially manifest during service with the reported pain or is otherwise related to service, service connection may be established.  Thus, a medical addendum is needed.  

Accordingly, this matter is REMANDED for the following actions:

1.   Send the Veteran updated VCAA notice and inform him that he may submit supporting medical evidence from his private physician.

2.  Obtain and associate with the record copies of all clinical records of the Veteran's treatment at the Dublin and Macon VA facilities.  

3.  After securing the appropriate medical release, obtain and associate with the record copies of all clinical records, which are not already in the record, of the Veteran's treatment by Dr. Kinnebrew.  The RO/AMC must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the record.  

4.  Obtain a medical addendum to the left knee examination.  The record should be reviewed.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current left knee disability is proximately due to, or the result of, the service-connected right knee disability.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current left knee disability is permanently aggravated by the Veteran's service-connected right knee disability.  The examiner should note that the Veteran reports that he favors the left leg and has an altered gait due to the right leg disability.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

5.  Obtain a medical addendum to the elbow examination.  The record should be reviewed.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current elbow disability, chronic lateral epicondylitis, had its clinical onset during service or is related to any in-service disease, event, or injury.  The examiner should note that the Veteran reported repeated use of the elbows during service and the STRs reflected elbow pain in May 2005.  Also, there is lay evidence of inservice and post-service complaints.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

6.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected right knee disability.  The examiner should review the record prior to examination.  The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ) for knees.  The DBQ should be filled out completely as relevant.  

The examiner should specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  The opposite joint should also be tested.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

7.  Schedule the Veteran for a VA audiological examination to determine the nature and severity of the service-connected bilateral hearing loss.  The record must be made available to the examiner.  Any indicated tests should be accomplished.  The examiner should obtain the Veteran's auditory thresholds at frequencies of 1000, 2000, 3000, and 4000 Hertz, as well as speech recognition scores based on the Maryland CNC tests.  The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ) for hearing loss.  The DBQ should be filled out completely as relevant.  

8.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

9.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any remaining issues on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


